


Exhibit (10)(iii)35

AMENDMENT TO

CH ENERGY GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN
(2000 Plan)

          The CH Energy Group, Inc. Long-Term Performance-Based Incentive Plan
(the “Plan”) is amended, effective December 31, 2007, as follows:

          1.       The fourth paragraph of Section 3 of the Plan (and the
corresponding section of each outstanding award agreement that incorporates this
Section 3 of the Plan) is hereby superseded and replaced in its entirety as set
forth below:

 

 

 

 

          “In the event of any change in corporate capitalization, such as a
stock split or a corporate transaction, such as any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Corporation, any reorganization (whether or not such reorganization comes
within the definition of such term in Section 368 of the Code) or any partial or
complete liquidation of the Corporation (“Corporate Transaction”), the Committee
or Board shall make such equitable substitution or adjustments in the aggregate
number and kind of shares reserved for issuance under the Plan, in the number,
kind and option price of shares subject to outstanding Stock Options and Stock
Appreciation Rights, in the number and kind of shares subject to other
outstanding Awards granted under the Plan and/or such other equitable
substitution or adjustments as it may determine to be appropriate in its sole
discretion to prevent dilution or enlargement of the rights of Covered Employees
that otherwise would result from such events; provided however, that the number
of shares subject to any Award shall always be a whole number. Such adjusted
option price shall also be used to determine the amount payable by the
Corporation upon the exercise of any Stock Appreciation Right associated with
any Stock Option. In no event shall any adjustment be required if the Committee
or the Board determines that such action could cause a Stock Option to fail to
satisfy the conditions of an applicable exception from the requirements of
Section 409A of the Code or otherwise could subject a Covered Employee to the
additional tax imposed under Section 409A of the Code in respect of an
outstanding Stock Option.”

 

 

 

 

2.

The Plan is hereby amended by deleting Sections 5(k) and 13(j) in their
entirety.

 

 

 

 

3.

Section 18 of the Plan is hereby superseded and replaced in its entirety as set
forth below:

 

 

 

 

 

“SECTION 14. COMPLIANCE WITH SECTION 409A OF THE CODE

 

 

 

 

Awards granted under this Plan shall be designed and administered in such a
manner that they are either exempt from the application of, or comply with, the
requirements of Section 409A of the Code. Notwithstanding any other provision of
the Plan or any Award agreement, an Award shall not be granted, deferred,
accelerated, extended, paid

 

--------------------------------------------------------------------------------




 

 

 

out, settled, substituted or modified under this Plan in a manner that would
result in the imposition of an additional tax under Section 409A of the Code
upon a Covered Employee. Although the Corporation intends to administer the Plan
so that Awards will be exempt from, or will comply with, the requirements of
Section 409A of the Code, the Corporation does not warrant that any Award under
the Plan will qualify for favorable tax treatment under Section 409A of the Code
or any other provision of federal, state, local, or non-United States law.
Neither the Corporation, its Affiliates, nor their respective directors,
officers, employees or advisers shall be liable to any Covered Employee or any
other person for any tax, interest, or penalties the Covered Employee might owe
as a result of the grant, holding, vesting, exercise, or payment of any Award
under the Plan. Any reference in this Plan to Section 409A of the Code will also
include the applicable proposed, temporary or final regulations, or any other
guidance, issued with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.”

 

 

4.

Except as explicitly set forth herein, the Plan will remain in full force and
effect.


 

 

 

 

CH ENERGY GROUP, INC.

 

 

By:

/s/ Steven V. Lant

 

 

--------------------------------------------------------------------------------

 

Steven V. Lant, Chairman, President and

 

Chief Executive Officer of

 

CH Energy Group, Inc.

2

--------------------------------------------------------------------------------